Title: To James Madison from Thomas Jefferson, 5 August 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 5. 08.

Yours of the 3d. is recieved.  I also have recieved a letter from B. R. Randolph.  Who he is I know not.  He may be of a family of Randalls of the neighborhood of Petersburg, who have lately begun to spell their names Randolph, tho’ totally unconnected with those of that name.  One of them was not long since convicted of the murder of his father, and the family is generally in very ill estimation.  Yet they are in good circumstances, & perfectly equal to the care of the distressed of their own family, and the neighborhood being wealthy and knowing this man, are the proper judges whether he is an object, & the proper resources for his application: on us, strangers, & with objects of charity within our own knolege sufficient to claim what we can spare to those calls, he can have no claim.  I shall therefore not answer his letter.
I inclose you 1.  a letter from one Riddle of Pittsburg, merely for information.  I know nothing of him.
2.  Papers in the case of Richard Q. Hoskins whereon a pardon is to be issued.
3.  the anonymous letter from New York.  This is one of the wretched, & dastardly productions, to which the cowards dare not put their names, of which I have recieved, & you will recieve thousands.  Of all the anonymous letters which have been constantly pouring in upon me, not more than half a dozen have been written with good views, & worthy of being read.  They are almost universally the productions of the most ill-tempered & rascally part of our country, often evidently written from tavern scenes of drunkenness.  They never merit one moment’s attention.  Affectte. salutns

Th: Jefferson

